



August 7, 2020


Re:     Amendment to Employment Agreement


Dear Peter:
This letter (this “Amendment”) amends that certain Third Amended and Restated
Employment Agreement by and between you and Integra LifeSciences Holdings
Corporation, a Delaware corporation (the “Company”), dated October 24, 2017 (the
“Employment Agreement”), as follows. Capitalized terms used but not defined
below will have their respective meanings set forth in the Employment Agreement.
1.    Term. Section 3 of the Employment Agreement is hereby amended to provide
the Employment Period of the Employment Agreement shall terminate on December
31, 2021. As such, each reference in Section 3 of the Employment Agreement to
the phrase “December 31, 2020” hereby is deleted and replaced in its entirety
with the phrase “December 31, 2021”.
2.    Base Salary. Section 5 of the Employment Agreement is hereby amended to
provide that, effective as of August 1, 2020, your base salary is $980,000 per
annum.
This Amendment shall constitute a valid amendment of the Employment Agreement
under Section 20 of the Employment Agreement. The terms of this Amendment are
hereby incorporated into the Employment Agreement. For the avoidance of doubt,
except as expressly modified by this Amendment, the remaining terms of the
Employment Agreement shall remain in full force and effect.
Please indicate your agreement with the foregoing terms of this Amendment, to be
effective as of the date first above written, by signing where indicated below.
Sincerely,
Integra LifeSciences Holdings Corporation


By: /s/ Stuart Essig    
                                                                                                     
Date: August 7, 2020    
Name: Stuart Essig
Title: Chairman of the Board of Directors




Acknowledged and Agreed:
/s/ Peter J. Arduini


Date: August 7, 2020
Name: Peter J. Arduini
Title: President and Chief Executive Officer







